Title: To Thomas Jefferson from Wilt, Delmestre & Cie., 9 July 1787
From: Wilt, Delmestre & Company
To: Jefferson, Thomas


L’Orient, 9 July 1787. Acknowledge TJ’s letter of 2 July; have drawn on him this date, for the coffee they sent, for 138₶ 19s. payable to the order of Messrs. Delaville, Le Roulx & Carié. They have received on their brig, La Sophie, arrived there from Philadelphia 28 June, a box “Sans dessus, remplie de terre avec une addresse Pacan or Illinois nuts, for Mr. Jefferson a Paris.” Since there were no instructions, the captain did not know whether they should be watered, but decided against it, “et la terre nous en parait très seche.” If he wishes them to forward the box, he should direct them whether or not to water the earth and to leave the box uncovered.
